IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 99-10212
                          Summary Calendar


DANIEL RODRIGUEZ-ROSAS,

                                           Plaintiff-Appellant,

                               versus

ANDREW M. CUOMO, SECRETARY, U.S. DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT,

                                           Defendant-Appellee.



          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:97-CV-664-Y)


                           July 14, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The district court granted Appellee Cuomo’s motion for summary

judgment in this Title VII case.   Appellant Rodriguez-Rosas argues

on appeal that the district court abused its discretion in granting

Cuomo’s motion for continuance; that the district court abused its

discretion in sanctioning Rodriguez-Rosas for failing to appear at

a settlement conference; that the district court erred in striking

Rodriguez-Rosas’s documents in support of his motion for summary

judgment; and that the district court erred in granting Cuomo’s

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motion for summary judgment.           Finding that these arguments lack

merit, we AFFIRM.

     First, we review for an abuse of discretion the district

court’s decision to grant Cuomo a continuance, see Fontenot v.

Upjohn Co., 780 F.2d 1190, 1193 (5th Cir. 1986), and we find no

evidence demonstrating that the court abused its discretion in

granting Cuomo’s motion.         We also review the district court’s

sanction   order   for   an    abuse   of   discretion.      See   Scaife      v.

Associated Air Center, Inc., 100 F.3d 406, 409 (5th Cir. 1996).

The sanction order was consistent with FRCP 16(f) and was not an

abuse of discretion.          Finally, Rodriguez-Rosas urges that the

district court erred in striking documents he submitted in support

of his motion for summary judgment and in granting Cuomo’s motion

for summary judgment. We conclude that the documents were properly

excluded, but, even if the district court had considered the

documents that Rodriguez-Rosas maintains were erroneously excluded,

the court’s grant of summary judgment in favor of Cuomo was proper.

Rodriguez-Rosas    did   not    establish    a   prima    facie    case   of   a

retaliation or a hostile work environment claim, and he did not

demonstrate that the nondiscriminatory reason offered by Cuomo for

Rodriguez-Rosas’s treatment was in fact pretextual.

     AFFIRMED.




                                       2